DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on July  14, 2020.  Claims 1-12 are pending and examined below.
Claim Objections
Claims 11- 12 are objected to because of the following informalities:  These claims use the phrase “comprising adjustment means for adjusting the overall length of second member”, the appropriate phrases should recite “ comprising adjustment means for adjusting the overall length of the second member”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 1-12 (wherein claims 2-12 are subject to such interpretation due to their dependency from claim 1) the limitation “second end means for removably attaching the first end to the first member” (Claim 1) , “means for attaching the second end of the first member to the second end of the second member” (Claim 1) and “adjustment means for adjusting for adjusting…” (Claims 9-12) have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that do not use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In claims 1-12 (wherein claims 2-12 are subject to such interpretation due to their dependency from claim 1) the limitation “first member” and “second member”, have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because they use a generic placeholder “member” coupled with functional language without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected because it is unclear if “the second elongated member” is the same as “second member” previously presented in claim 8.  Applicant is respectfully requested to refer back to prior introduced limitations using the term “the” or “said”; or, to introduce new limitations using distinguishing terminology (e.g. “a second elongated member”).  For examination purposes “the second elongated member” in claim 8 was interpreted as “the second member” of claim 1 from which it indirectly depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 is rejected because it to depends from itself.  As required by 35 U.S.C. 112(d), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed, however, claim 2 depends from claim 2.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
For examination purposes Claim 2 will be examined as if it depends from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, and 9 - 12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2002/0181104 A1 to GONZALES (herein after "Gonzales").
As to claim 1, Gonzales discloses a sports belt for wearing at the waist of a user (See Figure 5, wherein a bike rider is wearing a sports belt around his waist and arms),  comprising a first member (See Annotated Figure 1)  having a first end and a second end (See Annotated Figures 1 and 3, and Paragraphs 0018 and 0022); a second member having a first end and a second end means for removably attaching the first end of the first member to the first end of the second member (See Paragraphs 0018 and 0021-0022), means for attaching the second end of the of the first member to the second end of the second member (See Paragraphs 0018, 0021-0022), to form a loop comprised of the first and second members (See Paragraphs 0018 and 0021 - 0022); and wherein the second member is adapted to form a loop of a size suitable for wearing as an arm band (See Annotated Figure 3, and Paragraphs 0018)

    PNG
    media_image1.png
    1006
    798
    media_image1.png
    Greyscale

As to claim 2, Gonzales disclosed the sports belt of claim 2, wherein the second member comprises means for attaching the first end thereof to the second end thereof to form a loop (See Paragraphs 0013, 0018, 0021-0022, and 0025).  

As to claim 9, Gonzales discloses the sports belt of claim 1, further comprising adjustment means (24) for adjusting the overall length of the loop.  (See Figures 1 – 5 and Paragraphs 0013, 0018, 0021-0022, and 0025, Gonzales teaches further adjusting the overall length with length adjustment slide (24)).
As to claim 10, Gonzales discloses the sports belt of claim 2, further comprising adjustment means for adjusting the overall length of the loop.   (See Figures 1 – 5 and Paragraphs 0013, 0018, 0021-0022, and 0025, Gonzales teaches further adjusting the overall length with length adjustment slide (24)).
As to claim 11, Gonzales discloses the sports belt of claim 1, further comprising adjustment means for adjusting the overall length of second member.  (See Figures 1 – 5 and Paragraphs 0013, 0018, 0021-0022, and 0025, Gonzales teaches further adjusting the overall length with length adjustment slide (24)).
As to claim 12, Gonzales discloses the sports belt of claim 2, further comprising adjustment means for adjusting the overall length of second member.  (See Figures 1 – 5 and Paragraphs 0013, 0018, 0021-0022, and 0025, Gonzales teaches further adjusting the overall length with length adjustment slide (24)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 - 7 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2002/0181104 A1 to GONZALES (herein after "Gonzales") in view of United States Patent No. 4,634,031 to FRANKHOUSE (herein after "Frankhouse").
As to claim 3, Gonzales discloses the sports belt of claim 1.
However, Gonzales is silent wherein the first member includes a pouch for securely holding a small item.  
Frankhouse teaches a carrier that can be worn around the body and discloses wherein the first member includes a pouch for securely holding a small item.  (See Figures 2 and 3 ~ pouch (pocket member 12), of Frankhouse, Frankhouse teaches a pouch on every segment of the carrier, thereby providing a pouch for securely holding an item within the first member). 


    PNG
    media_image2.png
    463
    674
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    866
    media_image3.png
    Greyscale

Gonzales teaches an expandable arm, leg, and waist straps that is analogous art to the claimed invention in that it provides a waist strap that can carry a small object such as a key; and, Frankhouse teaches a body and torso carrier that is analogous art as it relates to the claimed invention in that it provides a pocket on every segment that can be worn around the waist or arm with or without the use of loop attachment (22).  (See Col. 3, lines 44 – 49).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first member of Gonzales, wherein the first member includes a pouch for securely holding a small item, as taught by Frankhouse, in order to provide a pouch capable of holding a small item which would be capable of securing the user’s article while the user is active.  This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to claim 4, Gonzales discloses the sports belt of claim 1.  
However, Gonzales is silent wherein the second member includes a pouch for securely holding a small item.  
Frankhouse teaches a carrier that can be worn around the body and discloses wherein the second member includes a pouch for securely holding a small item.  (See Figures 2 and 3 ~ second pouch (second or plurality of pocket members 12), of Frankhouse, Frankhouse teaches a pouch on every segment of the carrier, thereby providing a second pouch for securely holding an item within the second member). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first member of Gonzales, wherein the second member includes a pouch for securely holding a small item, as taught by Frankhouse, in order to provide the second member with a pouch capable of holding a small item without which would allow the user’s article to stay secure while the user is active.  This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to claim 5, Gonzales discloses the sports belt of claim 2.

Frankhouse teaches a carrier that can be worn around the body and discloses wherein the first member includes a pouch for securely holding a small item.  (See Figures 2 and 3 ~ pouch (pocket member 12), of Frankhouse, Frankhouse teaches a pouch on every segment of the carrier, thereby providing a pouch for securely holding an item within the first member).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first member of Gonzales, wherein the first member includes a pouch for securely holding a small item, as taught by Frankhouse, in order to provide a pouch capable of holding a small item which would be capable of securing the user’s article while the user is active.  This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
 As to claim 6, Gonzales discloses the sports belt of claim 1.
However, Gonzales is silent wherein the second member includes a pouch for securely holding a small item.  
Frankhouse teaches a carrier that can be worn around the body and discloses wherein the second member includes a pouch for securely holding a small item.  (See Figures 2 and 3 ~ second pouch (second or plurality of pocket members 12), of Frankhouse, Frankhouse teaches a pouch on every segment of the carrier, thereby providing a second pouch for securely holding an item within the second member).
wherein the second member includes a pouch for securely holding a small item, taught by Frankhouse, in order to provide a pouch capable of holding a small item which would be capable of securing the user’s article while the user is active.  This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to claim 7, Gonzales discloses the sports belt of claim 2.
However, Gonzales is silent wherein the second member includes a pouch for securely holding a small item.  
Frankhouse teaches a carrier that can be worn around the body and discloses wherein the second member includes a pouch for securely holding a small item.  (See Figures 2 and 3 ~ second pouch (second or plurality of pocket members 12), of Frankhouse,  Frankhouse teaches a pouch on every segment of the carrier, thereby providing a second pouch for securely holding an item within the second member). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first member of Gonzales, wherein the second member includes a pouch for securely holding a small item, taught by Frankhouse, in order to provide a pouch capable of holding a small item which would be capable of securing the user’s article while the user is active.  This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2002/0181104 A1 to GONZALES (herein after "Gonzales").
As to claim 8, Gonzales discloses the sports belt of claim 1, wherein the second member is shorter in length than the first member and, when the first (See Figures 1 – 5 and Paragraphs 0013, 0018, 0021-0022, and 0025.  Gonzales teaches expandable arm, leg, and waist straps wherein one of the straps can be adjusted at different lengths, where each of the straps (10) can be adjusted shorter, and then the other strap (10) being adjusted longer to accommodate an arm or waist, all to the user’s comfort and preference. See Annotated Figure 1 and Figure 3) and second ends of the second elongated member are attached to each other, the second member forms a loop of a size suitable for wearing as an armband.  (See Annotated Figures 1 and 3 and Paragraph 0018).
Gonzales’ sports belt entails adjusting the length of the expandable straps by increasing and reducing the length of the straps to fit the geometric differences of the wearer’s body parts, such as their arm or waist.  A skilled artisan understands that it is a routine, conventional activity for a wearer to adjust the overall length sizes of a belt to accommodate the wearer’s comfort and preferences. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the second member to be shorter in length than the first member, by the simple adjustment of the band(s) as taught by Gonzales, in order to provide a bands that couple together and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art carted relates to garment accessory with similar features disclosed; however, the closest prior art to the claimed invention has been used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732